Exhibit 10.3


EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of August 7, 2007 (the
“Effective Date”), between Mines Management, Inc, an Idaho corporation (the
“Company”) and Douglas Dobbs (“Executive”).

W I T N E S S E T H   T H A T:

WHEREAS, the Company wishes to retain the services of Executive as Vice
President, Corporate Development and Investor Relations of the Company and
Executive is willing to continue to make his services available to the Company
on the terms and conditions herein provided.

NOW, THEREFORE, in consideration thereof and hereof, the parties hereto covenant
and agree as follows:

Section 1.                                            Term of Employment;
Compensation.  The Company agrees to employ Executive from the Effective Date,
in the full time capacity of Vice President, Corporate Development and Investor
Relations of the Company, with the responsibilities normally associated with
such position, which employment shall continue until terminated as hereafter
provided.  The Company will pay Executive for his services at an annual rate of
One Hundred Fifty Thousand Dollars ($150,000), payable in arrears, in equal
installments, in accordance with standard Company practice, but in any event not
less often than monthly, subject only to such payroll and withholding deductions
as are required by law of authorized by Executive.  Executive shall also be
entitled to participate in all employee benefit plans of the Company on the same
terms and conditions as other employees similarly situated, subject to the
Company’s right, in any event, to modify or terminate such plans.  The Company
shall pay Executive’s individual medical and dental insurance premiums and shall
provide paid monthly parking. In addition, Executive shall be eligible to
receive such stock options as may be approved, in its sole discretion, by the
Compensation Committee of the Board of Directors of the Company (the “Board”) or
by the Board. Executive’s performance will be evaluated annually or at such
other times as determined by the Board.

Section 2.                                            Office and Duties. 
Executive shall have the usual duties of a corporate officer and shall be
responsible for developing and executing the Company’s investor relations
program, responding to shareholder inquiries, overseeing corporate
communications, building and maintaining strategic corporation relationships,
evaluating business and acquisition opportunities, participating in the
management and direction of the Company’s business and operations, and
performing such specific other tasks consistent with Executive’s position as a
member of senior management as may from time to time be assigned to Executive by
the President or Chief Executive Officer of the Company.  Executive shall devote
substantially all of his business time, labor, skill, undivided attention, and
best ability to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business and interests of the Company on a
full time basis.  Executive shall not directly or indirectly pursue any other


--------------------------------------------------------------------------------


business activity without the Company’s prior written consent.  Executive agrees
that he will travel as is reasonably necessary in the conduct of the Company’s
business.

Section 3.                                            Expenses.  Executive shall
be entitled to reimbursement for expenses incurred by him in connection with the
performance of his duties hereunder upon receipt of vouchers therefor in
accordance with such procedures as the Company has heretofore or may hereafter
establish.

Section 4.                                            Vacation During
Employment.  Executive shall be entitled to such reasonable vacation time as may
be allowed by the Company in accordance with general practices established or to
be established, but in any event not less than three (3) weeks of vacation
during each twelve (12) month period plus usual statutory and other public
holidays, the timing of such vacation to be mutually agreed upon between
Executive and the Company.  The Company recommends that all employees take
vacation, but if duties of Executive prevent him from taking said vacation,
Executive shall be paid for any unused vacation at the end of each year. Unused
vacation time will not be accrued and carried from year to year, and Executive
will forfeit any unused vacation at the end of each year.

Section 5.                                            Additional Benefits. 
Nothing herein contained shall preclude Executive, to the extent he is otherwise
eligible, from participation in all group insurance programs or other fringe
benefit plans that the Company may hereafter in its sole and absolute discretion
make available generally to its employees.

Section 6.                                            Certain Definitions.  For
purposes of this Agreement, the following words and phrases shall have the
following meanings:

(a)                                           “Cause” shall mean termination by
the Company of Executive due to:  (i) engaging in illegal conduct, including but
not limited to fraud or embezzlement; (ii) being convicted of a felony; (iii)
engaging in substance abuse which impairs Executive’s ability to perform the
duties and obligations of his employment or causes harm to the reputation of the
Company; (iv) the willful breach of Executive’s duties to the Company; (v)
failure or refusal by Executive to follow reasonable directions by the Company;
or (vi) engaging in conduct which in the sole opinion of management of the
Company is deemed to be detrimental to the Company.  Whether Cause exists for
termination will be determined by the Company in its sole discretion.

(b)                                          A “Change in Control” shall be
deemed to have occurred if any of the following occurs with respect to the
Company:  (i) the direct or indirect sale or exchange in a single transaction or
series of transactions by the shareholders of the Company of more than thirty
five percent (35%) of the voting stock of the Company to an individual, an
entity or a “group” as that term is defined in Section 13 of the Securities
Exchange Act of 1934; (ii) a merger or consolidation to which the Company is a
party and following which the shareholders of the Company do not have more than
fifty percent (50%) of the voting stock of the resulting company (or its
ultimate parent company); (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company; (iv) a liquidation or
dissolution of the Company; or (v) a series of related

2


--------------------------------------------------------------------------------


Transactions (each of the items (i) through (iv) constituting a “Transaction”)
wherein the shareholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
involving the sale, exchange, or transfer of all or substantially all of the
assets of the Company, the corporation or other business entity to which the
assets of the Company were transferred (the “Transferee”), as the case may be. 
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Transactions are related, and its
determination shall be final, binding and conclusive.  Notwithstanding the
preceding sentence, a Change in Control shall not include a distribution or
transaction in which the voting stock of the Company or a parent or subsidiary
is distributed to the shareholders of a parent of such entity.  Any change in
ownership resulting from an underwritten public offering of the common stock or
the stock of any parent or subsidiary shall not be deemed a Change in Control
for any purpose hereunder.

(c)                                           The “Change in Control Date” shall
be any date during the term of this Agreement on which a Change in Control
occurs.  Anything in this Agreement to the contrary notwithstanding, if
Executive’s employment or status as an elected officer with the Company is
terminated within six (6) months before the date on which a Change in Control
occurs, and it is reasonably demonstrated that such termination (i) was at the
request of a third party who has taken steps reasonably calculated or intended
to effect a Change in Control or (ii) otherwise arose in connection with or
anticipation of a Change in Control, then for all purposes of this Agreement the
“Change in Control Date” shall mean the date immediately before the date of such
termination.

(d)                                          “Code” shall mean the Internal
Revenue Code of 1986, as amended.

(e)                                           “Disability,” for purposes of this
Agreement, shall mean total disability as defined in any long-term disability
plan sponsored by the Company in which Executive participates, or, if there is
no such plan or such plan does not define such term, then it shall mean the
physical or mental incapacity of Executive that prevents him from substantially
performing the duties of Vice President, Corporate Development and Investor
Relations, and which incapacity has continued for a period of at least ninety
(90) days in any three hundred sixty five (365) day period.

(f)                                             “Good Reason” means:

(i)                                     the assignment to Executive within the
Protection Period (as defined in subparagraph (g) below) of any duties
inconsistent in any material

3


--------------------------------------------------------------------------------


respect with Executive’s position (including status, offices, titles and
reporting requirements, authority, duties or responsibilities), or any other
action that results in a material diminution in such position, authority,
duties, or responsibilities, excluding for this purpose an isolated or
inadvertent action not taken in bad faith, or that is remedied by the Company
within thirty (30) days after receipt of written notice given by Executive;

(ii)                                  a reduction by the Company in Executive’s
base salary as in effect immediately before the beginning of the Protection
Period or as increased from time to time after the beginning of the Protection
Period;

(iii)                               a failure by the Company to maintain plans
providing benefits at least as beneficial as those provided by any benefit or
compensation plan (including, without limitation, any incentive compensation
plan, bonus plan or program, retirement, pension or savings plan, life insurance
plan, health and dental plan or disability plan) in which Executive is
participating immediately before the beginning of the Protection Period, or any
action taken by the Company that would adversely affect Executive’s
participation in or reduce Executive’s opportunity to benefit under any of such
plans or deprive Executive of any material fringe benefit enjoyed by him
immediately before the beginning of the Protection Period; provided, however,
that a reduction in benefits under the Company’s tax-qualified retirement,
pension, or savings plans or its life insurance plan, health and dental plan,
disability plans or other insurance plans, which reduction applies generally to
all participants in the plans or has a de minimis effect on Executive shall not
constitute “Good Reason”;

(iv)                              the Company’s requiring Executive, without
Executive’s written consent, to be based at any office or location in excess of
fifty (50) miles from his office location immediately before the beginning of
the Protection Period, except for travel reasonably required in the performance
of Executive’s responsibilities;

(v)                                 any failure by the Company to obtain the
assumption of the obligations contained in this Agreement by any successor as
contemplated in Section 13 of this Agreement; or

(vi)                              any material breach of this Agreement by the
Company.

(g)                                          “Protection Period” means the
period beginning on the Change in Control Date and ending on the one year
anniversary of the Change in Control Date.

Section 7.                                            Termination of Employment.

(a)                                           Notwithstanding any other
provision of this Agreement, Executive’s employment may be terminated:

(i)                                     by Executive upon ninety (90) days
written notice;

4


--------------------------------------------------------------------------------


(ii)                                  by the Company upon thirty (30) days
written notice, without Cause;

(iii)                               by the Company, with notice to Executive,
for Disability;

(iv)                              in the event of Executive’s death during the
term of his employment, provided that the Company’s obligation to pay further
compensation hereunder shall cease forthwith, except that the legal
representative of Executive’s estate shall be entitled to receive an amount
equal to one-twelfth (1/12) of Executive’s then current annual base salary for a
period of three (3) months beginning with the pay period immediately after
Executive’s death shall have occurred; or

(v)                                 by the Company, at any time for Cause.

Upon the termination of Executive’s employment pursuant to this Section 7(a),
this Agreement shall automatically terminate, except as otherwise provided
herein.

(b)                                          In the event that Executive’s
employment is terminated pursuant to Section 7(a)(i), (ii), (iii) or (iv)  or
Section 7(d), Executive shall receive an amount equal to Executive’s full base
salary and vacation pay (for vacation not taken) accrued but unpaid through the
date of termination at the rate in effect at the time of the termination.

(c)                                           In the event that Executive’s
employment is terminated pursuant to Section 7(a)(ii) or (iii) or Section 7(d):

(i)                                     shares, options, or other forms of
securities issued by the Company and beneficially owned by Executive (whether
granted before or after the date of this Agreement) that are unvested,
restricted, or subject to any similar restriction shall vest automatically on
the termination date and shall be exercisable by Executive or Executive’s
personal representative in accordance with the terms of the applicable Company
stock option plan and restrictions shall lapse; and

(ii)                                  the Company shall pay the premium for
Executive’s COBRA continuation coverage for health benefits provided by the
Company for a period of up to twenty-four (24) months (or such lesser period of
COBRA coverage as may apply to Executive) following the date of termination.

(d)                                          Benefits upon Termination During a
Protection Period.   If, during a Protection Period, Executive’s employment is
terminated by the Company other than for Cause or Disability or other than as a
result of Executive’s death, or if Executive terminates his employment for Good
Reason, and such termination of employment constitutes a “separation from
service” within the meaning of Section 409A of the Code, the Company shall pay
to Executive in a lump sum in cash, within ten (10) days after the date of
termination, the aggregate of the following amounts:

5


--------------------------------------------------------------------------------


(i)                                     Severance.  The Company shall pay to
Executive a severance amount equal to two (2) times Executive’s Annual
Compensation.  As used herein,  “Annual Compensation” shall be an amount equal
to the sum of (i) Executive’s annual base salary from the Company and its
subsidiaries; and (ii) the amount of annual bonus, if any, paid by the Company
to Executive for the year before the Change of Control occurs.

(ii)                                  Gross-Up Benefits.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 7(d) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by Executive with respect to such excise tax that are
not due to Executive’s actions or inactions (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes imposed upon the Gross-Up Payment (including any federal, state, and local
income taxes, employment taxes under Section 3101(b) of the Code, and Excise
Taxes, assuming the highest marginal income tax rates apply to the Gross-Up
Payment), Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  In the event that Executive is entitled
to a Gross-Up Payment, the following shall apply:

(1)                                  All determinations required to be made,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment, shall be made by a nationally recognized certified public
accounting firm selected by the Company (the “Accounting Firm”).  The Accounting
Firm shall be requested to provide detailed supporting calculations both to the
Company and to Executive within fifteen (15) business days of the receipt of
notice that there has been a Payment.  All fees and expenses of the Accounting
Firm shall be borne solely by the Company.  Any Gross-Up Payment shall be paid
by the Company to Executive within five (5) days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Company and Executive.  As a result of uncertainty in the
application of Sections 280G and 4999 of the Code, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”).  In the event the Company exhausts its remedies pursuant to the
following subparagraph and Executive is thereafter required to make a payment of
any Excise Tax, the Accounting Firm shall be requested to determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to Executive.

(2)                                  Executive shall notify the Company in
writing of any assertion by the Internal Revenue Service that, if successful,
would require the payment by the Company of an Underpayment.  Such notification
shall be given as soon

6


--------------------------------------------------------------------------------


as practicable, but no later than ten (10) business days after Executive is
informed of such assertion.  Executive shall apprise the Company of the nature
of such assertion and provide copies of all letters, notices, etc. regarding the
assertion, and written summaries of any statements made to Executive or by
Executive in connection with the assertion.  Executive shall not pay any amount
asserted to be due prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such assertion is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that the Company desires to contest such assertion, Executive shall:

a.                                       give the Company any information
reasonably requested by the Company relating to such assertion,

b.                                      take such action in connection with
contesting such assertion as the Company shall reasonably request in writing
from time to time, including, without limitation, accepting legal representation
with respect to such assertion by an attorney reasonably selected by the
Company,

c.                                       cooperate with the Company in good
faith in order effectively to contest such assertion, and

d.                                      permit the Company to participate in any
proceedings relating to such assertion;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax and income and employment tax (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses.  The Company shall control all proceedings taken in
connection with such contest, and, at its sole discretion, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the applicable taxing authority in respect of such assertion and may, at its
sole discretion, either direct Executive to pay the tax asserted and sue for a
refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that, if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax and income and employment tax (including interest or penalties) imposed with
respect to such advance or with respect to any imputed income in connection with
such advance; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

7


--------------------------------------------------------------------------------


(3)                                  If, after the receipt by Executive of a
Gross-Up Payment or an amount advanced by the Company, Executive becomes
entitled to receive any refund with respect to the Excise Tax to which such
Gross-Up Payment relates or with respect to such claim, Executive shall (subject
to the Company’s complying with the requirements of this section, if applicable)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by Executive of an amount advanced by the Company pursuant to this
section, a determination is made that Executive shall not be entitled to any
refund with respect to such claim and the Company does not notify Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

(e)                                           Prior to receiving any payment or
other consideration set forth in Section 7(b), Section 7(c)(i), (ii) or Section
7(d), Executive must first sign a Confidential Severance and Release Agreement
in a form reasonably satisfactory to the Company.

Section 8.                                            Code Section 409A Savings
Provision.  Anything in this Agreement to the contrary notwithstanding, if (1)
on the date of Executive’s “separation from service” to the Company (within the
meaning of Section 409A of the Code), any of the Company’s stock is publicly
traded on an established securities market or otherwise (within the meaning of
Section 409A(a)(2)(B)(i) of the Code) and (2) as a result of such separation
from service, Executive would receive any payment that, absent the application
of this Section 8, would be subject to constructive receipt, interest and
additional tax imposed pursuant to Code Section 409A(a) as a result of the
application of Code Section 409A(2)(B)(i), then no such payment shall be payable
until the date that is the earliest of (i) six (6) months after Executive’s
separation from service date, (ii) Executive’s death or (iii) such other date as
will not result in such payment being subject to such interest and additional
tax.  It is the intention of the parties that all amounts payable under this
Agreement not be subject to constructive receipt, interest and additional tax
imposed pursuant to Code Section 409A, and all provisions of the Code shall be
interpreted consistently therewith.  To the extent amounts payable under this
Agreement may be or become subject to such interest and additional tax, based on
subsequent governmental or court interpretation of Code Section 409A, the
parties shall cooperate to amend this Agreement with the goal of giving
Executive the same or equivalent value of the benefits described in this
Agreement in a manner that does not result in such constructive receipt,
interest and additional tax.

Section 9.                                            Proprietary Information. 
Executive hereby grants to the Company all right, title, and interest in and to
any information concerning discoveries; methods; business plans and practices;
enterprises; explorations; mining information; plant design, location, or
operation; or any other information affecting the business operations of the
Company and any invention, discovery, or improvement conceived or reduced to
practice in connection with the services performed hereunder (“Proprietary
Information”).  Executive will keep signed, witnessed, and dated written records
of all such inventions, discoveries, or improvements; will furnish the Company
promptly with complete

8


--------------------------------------------------------------------------------


information in respect thereof and will do all things necessary to protect the
interests of the Company therein.

Section 10.                                      Confidentiality.  Executive
shall not, either during the period of Executive’s employment with the Company
or for a period of two (2) years thereafter, reveal or disclose to any person
outside the Company or use for Executive’s own benefit or for the benefit of any
third party, without the Company’s specific written authorization, whether by
private communication or by public address or publication or otherwise, any
information not already lawfully available to the public concerning the Company
or the Company’s equity securities, including any Proprietary Information,
whether or not supplied by the Company, and whether or not made, developed,
and/or conceived by Executive or by others in the employ of the Company.  All
originals and copies of any of the foregoing, relating to the business of the
Company, however and whenever produced, shall be the sole property of the
Company, not to be removed from the premises or custody of the Company without
in each instance first obtaining written consent or authorization of the
Company.  Upon the termination of Executive’s employment in any manner or for
any reason, Executive shall promptly surrender to the Company all copies of any
of the foregoing, together with any other documents, materials, data,
information, and equipment belonging to or relating to the Company’s business
and in his possession, custody, or control, and Executive shall not thereafter
retain or deliver to any other person, any of the foregoing or any summary or
memorandum thereof.

Section 11.                                      Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given when delivered or three (3) days after mailing if mailed by first-class,
registered, or certified mail, postage prepaid, addressed (a) if to Executive:
Doug Dobbs, 8824 S. Hilby Lane, Spokane, Washington 99223 and (b) if to the
Company: President, Mines Management, Inc., 905 W. Riverside Ave. Suite 311,
Spokane, WA 99201, or to such other person(s) or address(es) as the Company
shall have furnished to Executive in writing.

Section 12.                                      Survival.   The rights and
obligations of the parties hereto arising under Sections 6, 7, 8, 9, 10, 11, 12,
13, 14, 15, 16, 17, 18, 19, and 22 shall survive the termination or cancellation
of this Agreement for any reason.

Section 13.                                      Assignability.  If the Company
shall be merged with, or consolidated into any other corporation, or in the
event that it shall sell and transfer substantially all of its assets to another
corporation, the terms of this Agreement shall inure to the benefit of, and be
assumed by, the corporation resulting from such merger or consolidation, or to
which the Company’s assets shall be sold and transferred.  This Agreement shall
not be assignable by Executive, but it shall be binding upon and to the extent
provided in Section 7 shall inure to the benefit of, his heirs, executors,
administrators, and legal representatives.

Section 14.                                      Entire Agreement.  This
Agreement contains the entire agreement between the Company and Executive with
respect to the subject matter hereof and there have been no oral or other
agreements of any kind whatsoever as a condition precedent or

9


--------------------------------------------------------------------------------


inducement to the signing of this Agreement or otherwise concerning this
Agreement or the subject matter hereof. This Agreement supersedes and replaces
any prior agreements, promises, or understandings between the Company and
Executive.

Section 15.                                      Expenses.  Each party shall pay
its or his own expenses incident to the performance or enforcement of this
Agreement, including all fees and expenses of its counsel for all activities of
such counsel undertaken pursuant to this Agreement, except as otherwise herein
specifically provided.

Section 16.                                      Equitable Relief.  Executive
recognizes and agrees that the Company’s remedy at law for any breach of the
provisions of Sections 9 or 10 hereof would be inadequate, and he agrees that
for breach of such provisions, the Company shall, in addition to such other
remedies as may be available to it at law or in equity or as provided in this
Agreement, be entitled to injunctive relief and to enforce its rights by an
action for specific performance to the extent permitted by law.  If Executive
engages in any activities prohibited by this Agreement, he agrees to pay over to
the Company all compensation, remunerations or property of any sort received in
connection with such activities; such payment shall not impair any rights or
remedies of the Company or obligations or liabilities of Executive that such
parties may have under this Agreement or applicable law.

Section 17.                                      Waivers and Further
Agreements.  Any waiver of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof, unless it, by
its own terms, explicitly provides to the contrary, nor shall it be construed to
effect a continuing waiver of the provision being waived and no such waiver in
any instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision.  Each of the parties hereto agrees to execute all such further
instruments and documents and to take all such further action as the other party
may reasonably require in order to effectuate the terms and purposes of this
Agreement.

Section 18.                                      Amendments.  This Agreement may
not be amended, nor shall any waiver, change, modification, consent, or
discharge be effected except by an instrument in writing executed by or on
behalf of the party against whom enforcement of any such waiver, change,
modification, consent, or discharge is sought.

Section 19.                                      Severability.  If any provision
of this Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative, or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question, invalid,
inoperative, or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to the extent that such

10


--------------------------------------------------------------------------------


other provisions are not themselves actually in conflict with such constitution,
statute, or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative, or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative, and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

Section 20.                                      Counterparts.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

Section 21.                                      Section Headings.  The headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

Section 22.                                      General Provisions.

(a)                                           Executive further agrees that his
obligations under Sections 9 and 10 of this Agreement shall be binding upon him
irrespective of the duration of his employment by the Company, the reasons for
any cessation of his employment by the Company, or the amount of his
compensation and shall survive the termination of this Agreement (whether such
termination is by the Company, by Executive, upon expiration of this Agreement
or otherwise).

(b)                                          Executive represents and warrants
to the Company that he is not now under any obligations to any person, firm, or
corporation, and has no other interest that is inconsistent or in conflict with
this Agreement, or that would prevent, limit or impair, in any way, the
performance by him of any of the covenants or duties in his employment.

Section 23.                                      Gender.  Whenever used herein,
the singular number shall include the plural, the plural shall include the
singular, and the use of any gender shall include all genders.

Section 24.                                      Governing Law.  This Agreement
shall be governed by and construed and enforced in accordance with the law of
Washington.  Venue for any action arising from or in connection with this
Agreement shall be in Spokane County, Washington.

Signature Page Follows.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

MINES MANAGEMENT, INC.

 

 

 

 

 

By:

/s/

Glenn M. Dobbs

 

Name:

Glenn M. Dobbs

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Douglas Dobbs

 

Douglas Dobbs

 

12


--------------------------------------------------------------------------------